Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/642,485 is presented for examination by the examiner.  This action hereby vacates the Non-Final Office Action filed 3/3/22.  This action is a correction to the previous non-final rejection which did not account for the preliminary amended claims filed on 2/27/20.  Those amendments were filed on the same day as the original claims.  The amendments amend claim 12 and add claims 11-20.  Thus claims 1-20 are now pending and have been examined.  The applied and relevant cited art can be found on the PTO-892 filed on 3/3/22.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 12 comprises computer readable medium.  Computer readable medium include signals.  Signals are not a statutory class of invention.  In order to overcome this interpretation, the claim should be amended to 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 1 and 12, the claim is full of antecedent bases problems and many terms reintroduced.  Examiner has attempted to sort them out when interpreting the claim but Applicant is advised to carefully review the claims, especially the dependent claims because the issue likely came from translating the original foreign application.  
For example:
Claim 1:
The phrase “a packet about” is confusing
An SSL is both unclear and defined multiple times
A TCP session is defined twice

	Claim 2 and other dependents use referencing language to parent claims where the entire phrase does not quite point to one previous step or function.  Also as in the case of claim 2, the decryption is performed again by the way the claim is written even though that step was already performed in claim 1 by the decryption device.  
	The other dependent have similar problems that need attention and correction so that the claims are definitive and clear.  Appropriate correction is required.
	As per claim 11, it is unclear how all of the devices have the same IP address.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP Application Publication 2018/0288062 to Goyal et al., hereinafter Goyal.
Examiner has applied the references to claims as interpreted despite the numerous examples mentioned above that obscure the exact scope of the claimed invention.

As per claims 1 and 12, Goyal teaches a secure sockets layer (SSL) decryption method in an SSL decryption device, the method comprising: 
after a transmission control protocol (TCP) session between a client and a server is set up (0049), detecting a packet about an SSL handshake for establishing an SSL connection between the client and the server (0039); 
configuring an SSL between the client and the SSL decryption device [501/102; 501 is inside 102 per 0039] and configuring an SSL between the SSL decryption device and the server [404] (0039); 
setting up a TCP session between a virtual client [client’s virtual interface] corresponding to the client and a virtual server [aware tunnel 610 can be the virtual tunnel adapter; 0045] corresponding to the server and 
transmitting a packet transmitted and received between the virtual client and the virtual server when setting up the TCP session to a security device; and when receiving 
As per claims 2 and 13, Goyal teaches when receiving the first SSL packet transmitted from the client to the SSL decryption device, decrypting the first SSL packet [already performed in claim 1; 0040 and 0047]; 
generating a first TCP packet including a payload of the decrypted first SSL packet transmitted from the virtual client to the virtual server (0048); 
transmitting the first TCP packet to the security device (0048); 
generating a second SSL packet including a payload of the decrypted first SSL packet; and transmitting the second SSL packet to the server [messages are sent from client to server and vice versa with the same ability to inspect; the original data is eventually sent to the server encrypted under the SSL key established in 0038; see also 0040].
As per claims 3 and 14, Goyal teaches receiving a third SSL packet transmitted from the server to the SSL decryption device, decrypting and transmitting the third SSL packet to the security device and re-encrypting and transmitting the decrypted third SSL packet to the client (0040 and 0048).  Traffic is intercepted client to server and server to client (0039). 


As per claims 5 and 16, Goyal teaches when it is detected that the TCP session between the client and the server is ended (0047), ending the TCP session between the virtual client and the virtual server and transmitting a packet transmitted and received between the virtual client and the virtual server when ending the TCP session to the security device (0048).
As per claims 6 and 17, Goyal teaches when receiving a request to transmit a message to the client from the security device, generating and transmitting a fifth SSL packet including the message to the client [unclear what this message refers to, different from the packet?; 0040].
As per claims 7 and 18, Goyal teaches a request to transmit the message to the client from the security device when receiving a FIN packet including the message transmitted to the client from the security device and when receiving an RST packet transmitted to the server from the security device (all TCP messages between client and server flow through the same tunnel until the session ends; 0038 and 0049).

As per claims 9 and 20, Goyal teaches request to disconnect the connection between the client and the server from the security device is determined as a request to disconnect the connection between the client and the server when receiving an RST packet transmitted to each of the client and the server from the security device [handled through the use of TCP and its well known signals; 0049 and 0064] .
As per claim 10, Goyal teaches matching and storing five tuples of the virtual client, corresponding to five tuples of the client, and matching and storing five tuples of the virtual server, corresponding to five tuples of the server (0049).
As per claim 11, Goyal teaches client IPs, server IPs, and server ports have the same value as each other [Table 1] and client ports have different values from each other (0044), when comparing information of the TCP session which is set up between the client and the server with information of the TCP session which is set up between the virtual client and the virtual server (0044).







Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2431